Citation Nr: 0101621	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-20 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to an increased evaluation for postoperative 
residuals of a left hip injury, currently rated as 40 percent 
disabling.

Entitlement to an increased evaluation for postoperative 
residuals of left knee injury, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1972 to January 
1975.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1998 RO rating decision that denied increased 
evaluations for the postoperative residuals of a left hip 
injury (rated 40 percent) and the postoperative residuals of 
a left knee injury (rated 10 percent).



FINDINGS OF FACT

1.  The left hip condition is manifested primarily by painful 
motion, limitation of motion, and X-ray findings of 
arthritis; ankylosis of the left hip joint, a flail left hip 
joint or symptoms that produce additional or other functional 
impairment are not found.

2.  The left knee condition is manifested primarily by 
noncompensable limitation of motion and X-ray findings of 
arthritis; instability of the left knee or symptoms that 
produce additional or other functional impairment are not 
found.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
postoperative residuals of a left hip injury are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71, Plate II, 4.71a, Codes 5250, 5252, 5254 (2000).

2.  The criteria for a rating in excess of 10 percent for 
postoperative residuals of a left knee injury are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71, Plate II, 4.71a, Codes 5003, 5257, 5258, 5260, 5261 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from August 1972 to January 
1975.

Service medical records reveal that the veteran sustained a 
fracture of the left hip and a tear of the left medial 
meniscus in an automobile accident in October 1972.  He 
underwent open reduction of the fractured acetabulum, 
Hamilton screw insertion was performed, and he was placed in 
traction followed by a spica cast.  He underwent surgery to 
the left knee.  The anterior cruciate ligament was repaired, 
the medial meniscus was incised, and the anterior cruciate 
ligament was repaired.

A September 1975 RO rating decision granted service 
connection for postoperative residuals of the left hip injury 
and assigned a 40 percent evaluation for this condition, 
effective from January 1975.  The RO rating decision also 
granted service connection for postoperative residuals of the 
left knee injury and assigned a 10 percent evaluation, 
effective from January 1975.  The 40 and 10 percent ratings 
have remained unchanged since then.

VA medical records show that the veteran was treated and 
evaluated for various conditions in the 1990's.  The more 
salient medical reports with regard to the claims being 
considered in this appeal are discussed below.

The veteran underwent VA medical examination in April 1998.  
He complained of increasing pain in the left hip and low back 
area over the last two years that worsened with prolonged 
standing and activity.  He reported occasional paresthesias 
in the left foot and that he was hardly employed.  He 
ambulated favoring the left lower extremity.  He was able to 
do tandem gait with some difficulty.  Motion of the lumbar 
spine was forward flexion to 90 degrees and bending, 
bilaterally, to 36 degrees.  He demonstrated symmetrical 
strength of the hip flexors and extensors, quadriceps, and 
hamstring.  Straight-leg raising from a seated position 
resulted in no discomfort.  Crepitus was noted in the left 
knee with flexion and extension.  There was no anterior, 
posterior, lateral or medial instability of the left knee.  
Straight-leg raising from a supine position resulted in 
bilateral groin/anterior hip discomfort.  Flexion of the left 
knee was limited to approximately 90 degrees.  Flexion of the 
left hip was limited to approximately 80 degrees, and 
abduction and adduction was possible only to approximately 15 
degrees with complaints of discomfort and stiffness limiting 
further movement.  Internal and external rotation of the left 
hip was limited to approximately 20 degrees due to 
discomfort.  Patellar deep tendon reflexes were intact, 
bilaterally.  Coordination testing was within normal limits.

X-rays of the left knee conducted in conjunction with the 
above VA medical examination showed no evidence of recent 
fracture or dislocation, old healed fracture of the proximal 
shaft of the left fibula, 2 metallic stapes from previous 
surgery within the medial condyle of the left tibia, and mild 
to moderate degenerative changes.  X-rays of the left hip 
revealed no evidence of recent fracture or dislocation, old 
fracture of the left acetabulum, severe degenerative changes, 
and calcifications at the superior portion of the symphysis 
pubis that had the appearance of prostatic calcifications.  
The diagnoses on the report of examination were old left 
acetabular fracture with three fixative screws in place and 
severe arthritis of the left hip.


B.  Legal Analysis

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims.  There is no identified 
evidence not accounted for and an examination has been 
performed with regard to the claims.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of these claims.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A. 
§ 5103).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

With regard to the left hip condition, limitation of flexion 
of the thigh to 45 degrees warrants a 10 percent evaluation.  
A 20 percent rating requires that flexion be limited to 30 
degrees.  A 30 percent evaluation requires that flexion be 
limited to 20 degrees.  A 40 percent evaluation requires that 
flexion be limited to 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252.

The standard ranges of motion of the hip are zero degrees 
extension, 125 degrees flexion, and 45 degrees abduction.  
38 C.F.R. § 4.71, Plate II.

Favorable ankylosis of either hip warrants a 60 percent 
evaluation.  Ankylosis is considered to be favorable when the 
hip is fixed in flexion at an angle between 20 degrees and 40 
degrees and in slight adduction or abduction.  Ankylosis at 
an angle between favorable and unfavorable warrants a 
70 percent evaluation.  Unfavorable or extremely unfavorable 
ankylosis warrants a 90 percent evaluation, in addition to 
special monthly compensation.  Ankylosis is considered to be 
unfavorable or extremely unfavorable when the foot of the 
lower extremity involved does not reach the ground due to the 
ankylosis and crutches are necessitated.  38 C.F.R. § 4.71a, 
Diagnostic Code 5250.

A flail hip joint warrants an 80 percent evaluation.  
38 C.F.R. § 4.71a, Code 5254.

The report of the veteran's VA medical examination in April 
1998 shows that the left hip is manifested primarily by 
limitation of internal and external rotation to approximately 
20 degrees due to discomfort.  X-rays of the left hip show 
arthritis.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court), held that in evaluating a service-
connected disability, the Board must consider functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.

In this regard, while there is some pain with motion of the 
left hip, the evidence does not show severe limitation of 
motion even upon consideration of the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, dealing with functional impairment due to 
pain, incoordination, weakness, and fatigability.  The record 
also shows that the veteran is receiving the maximum 
schedular evaluation for the left hip condition based on 
limitation of motion.  The evidence does not show ankylosis 
of the left hip joint, a flail left hip joint or other 
symptoms associated with the left hip condition warranting a 
higher rating under the above noted criteria or a higher 
evaluation for additional functional impairment caused by the 
left hip condition not contemplated in the current 40 percent 
rating based on limitation of motion.

The preponderance of the evidence is against the claim for a 
higher rating for the left hip condition, and the claim is 
denied.

With regard to the left knee condition, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Code 5258.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

The report of the veteran's VA medical examination in April 
1998 shows that the left knee condition is manifested 
primarily by X-ray evidence of arthritis and noncompensable 
limitation of motion as defined under the above noted 
criteria.  This evidence supports no more than a 10 percent 
evaluation for this major joint disability under diagnostic 
code 5003.  The report of this examination reflects that 
instability of the left knee was not objectively 
demonstrated, and as such, a separate evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 is not for 
consideration in this matter.  See VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 
1998).

The Board has considered the dictates of DeLuca in evaluating 
this service-connected knee disability.  Here, however, the 
only limitation of motion is noncompensable and the evidence 
does not indicate the presence of painful motion, 
incoordination, fatigability or weakness of the left knee.  
Hence, it appears that the most prominent feature of the left 
knee disability is arthritis with noncompensable limitation 
of motion, and this is best evaluated as 10 percent disabling 
under Diagnostic Code 5003, as above.

The preponderance of the evidence is against the claim for an 
increased evaluation for the postoperative residuals of left 
knee surgery, and the claim is denied. 

The RO has not determined that this case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards and to warrant 
referral of the case to the Director of Compensation and 
Pension Service for consideration of extraschedular 
evaluations for the left hip and left knee disabilities.  Nor 
does not the Board find circumstances in this case, such as 
marked interference with employment or need for 
hospitalization due to the left hip and left knee 
disabilities to remand this case to the RO for referral to 
the VA Director of Compensation and Pension Service for 
consideration of a rating in excess of 40 and 10 percent, 
respectively, for these conditions on an extraschedular 
basis.  As noted, the veteran reported during the April 1998 
examination that he hardly works, but the record shows that 
he has non-service-connected disabilities and does not link 
his employment problems to his service-connected 
disabilities.

Since the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application with regard to the claims discussed in this 
appeal.  VCAA, Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(to be codified as amended at 38 C.F.R. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for postoperative residuals of a left 
hip injury is denied.

An increased evaluation for postoperative residuals of a left 
knee injury is denied.



		
	J. A. MARKEY
	Acting Member, Board of Veterans' Appeals



 

